Title: To James Madison from Samuel W. Dana, 23 February 1802 (Abstract)
From: Dana, Samuel W.
To: Madison, James


23 February 1802. “Mr. Dana” presents for JM’s acceptance a bill of exchange for $2,000 “payable to J. Gavino or order, and drawn at Tangier 15. Nov. 1800, by J. Simpson, together with a letter of advice accompanying the same.”
 

   RC (DNA: RG 59, CD, Tangier, vol. 1). 1 p.; written in third person, in the hand of Connecticut congressman Samuel W. Dana. The enclosure may have been a copy of James Simpson’s 15 Nov. 1800 letter to the secretary of state (ibid.), reporting his having drawn a $2,000 bill of exchange for the purchase of land for a consulate.


   A full transcription of this document has been added to the digital edition.
